DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9-12, 14, 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 10 recites the limitation "the settings" in the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 23, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 23-24 and 26, which recites the limitation, “the current block has its own weighting”. The term “its” renders the claim indefinite and is unclear to which element “its” is referring back to.  Claims 2-5, 9-12, 14, and 22 are rejected based upon claim dependency. 

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 26, which recites the limitation, further comprising determining a partition direction for the current block, wherein said pixel of the current block has its own weighting depending on at least one of its position, said partition direction, block width or block height”. The examiner is unable to find support that adequately describes the claimed feature “… wherein said pixel of the current block has its own weighting…” in the disclosure or drawings as originally filed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10, 23-24 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Mukherjee et al., (U.S. Pub. No. 2018/0205964 A1). 
As per claim 1, Mukherjee teaches a method of processing video data in a video encoding or decoding system, comprising: receiving input data associated with a current block in a current video picture (fig. 7 el. 710); generating a first prediction and a second predictor for each pixel of the current block (pixels of the first predictor block, fig. 7 and [0078]); generating a final predictor for said each pixel of the current block by combining the first predictor and the second predictor using weighting for said each pixel of the current block (compound predictor block, fig. 7 el. 730, [0072], the pixel values of the compound predictor block 730 are derived based on a weighting of pixel values of the first predictor block 710 and the second predictor block 720. The modulated weight for a pixel located at pixel position (r, c) of the compound predictor block 730, [0072]), where said each pixel of the current block has its own weighting (abstract, [0005], [0034], “different weights can be used for each pixel”); and encoding or decoding the current block according to the final predictor ([0025], [0033]). 
As per claim 4, Mukherjee teaches everything as claimed above, see claim 1. In addition, Mukherjee teaches wherein one of the first and second predictors for the current block are generated from intra prediction (“the predictor block and/or the second predictor block may be determined by applying one or more intra prediction modes to the current block”, [0056],  [0068]). 
As per claim 10, Mukherjee as a whole teaches everything as claimed above, see claim 1. In addition, Mukherjee teaches everything as claimed above, see claim 1. In addition, Mukherjee teaches wherein the settings include combined-weight settings ([0004], [0027] and fig. 6, 7 and 10). 
As per claim 23, which is the corresponding apparatus of the method as recited in claim 1 with the limitations of the method of claim 1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 24, which is the corresponding non-transitory computer readable medium storing instruction with the limitations of the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al., (U.S. Pub. No. 2018/0205964 A1) and in view of Park et al., (U.S. Pub. No. 2018/0288410 A1). 
  As per claim 2, Mukherjee teaches everything as claimed above, see claim 1. Mukherjee does not explicitly disclose wherein a selection of the settings is implicitly derived by one or both of a block width and a block height of the current block. 
However, Park teaches wherein a selection of the settings is implicitly derived by one or both of a block width and a block height of the current block (abstract, [0004], [0015], [0087] and fig. 1-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park with Mukherjee for the benefit of providing a video codec for effectively encoding or decoding the high resolution or high quality video content, [0002]. 
As per claim 5 Mukherjee teaches wherein the settings include supported-mode setting, at least one the first and second predictors is generated from motion compensation by at least one of inter prediction modes(“in the case of inter-prediction, all or part of a prediction block may be formed from samples in one or more previously constructed references frame determined using motion vectors”, [0056]). Mukherjee does not explicitly disclose and the inter prediction modes includes one or a combination of Skip, Merge, AMVP, affine Merge, affine Inter, and sub-block Merge modes.
However, Park teaches wherein the inter prediction modes includes one or a combination of Skip, Merge, AMVP, affine Merge, affine Inter, and sub-block Merge modes ([0226]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park with Mukherjee for the benefit of providing a video codec for effectively encoding or decoding the high resolution or high quality video content, [0002]. 
As per claim 26, Mukherjee teaches everything as claimed above, see claim 1. Although Mukherjee teaches wherein said pixels of the current block has its own weighting ([0005], [0026]), Mukherjee does not explicitly disclose determining a partition direction of the current block, wherein said weight depending on at least one of its position, said partition direction, block width, or block height. 
However, Park teaches wherein determining a partition direction of the current block (fig. 10)  said weight depending on at least one of its position, said partition direction, block width or block height (abstract, [0005], [0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park with Mukherjee for the benefit of providing a video codec for effectively encoding or decoding the high resolution or high quality video content, [0002]. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al., (U.S. Pub. No. 2018/0205964 A1) and in further view of Li et al., (U.S. Pub. No. 2018/0270500 A1).
As per claim 3, Mukherjee  teaches everything as claimed above, see claim 1.Mukherjee does not explicitly disclose wherein a selection of the settings is explicitly indicated by a flag signaled at one or a combination of Coding Unit (CU) level, Coding Tree Unit (CTU) level, slice level, tile level, tile group level, Sequence Parameter Set (SPS) level, and Picture Parameter Set (PPS) level.
However, Li teaches a selection of the settings is explicitly indicated by a flag signaled at one or a combination of Coding Unit (CU) level, Coding Tree Unit (CTU) level, slice level, tile level, tile group level, Sequence Parameter Set (SPS) level, and Picture Parameter Set (PPS) level ([0118]; affine flag can be placed (or signaled) in the bitstream in relation to a block (e.g., at the CU level)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li with Mukherjee for the benefit of accurately signaling a coding mode supported during coding. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al., (U.S. Pub. No. 2018/0205964 A1) and in view of Xu et al., (U.S. Pub. No. 2020/0036998 A1; herein referenced as Xu’98). 
As per claim 9, Mukherjee teaches everything as claimed above, see claim 1. Mukherjee does not explicitly disclose wherein motion information for generating one or both of the first and second predictors are acquired through a history-based scheme. 
However, XU’98 teaches wherein motion information for generating one or both of the first and second predictors are acquired through a history-based scheme (abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Xu’98 with Mukherjee for the benefit of providing image quality. 

Claim 11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al., (U.S. Pub. No. 2018/0205964 A1) in view of Yu et al., (U.S. Pub. No. 2016/0255359 A1).
As per claim 11, Although, Mukherjee as a whole discloses the final predictor is generated with weighting (abstract, [0124]) Mukherjee does not explicitly disclose wherein the final predictor is further generated by right-shifting and clipping after weighting. 
However, Yu teaches wherein the known concept of a predictor is further generate by right-shifting and clipping after weighting ([0156]; the interpolated (and possibly weighted) prediction value is rounded, right-shifted, and clipped). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the teachings of Yu with Mukherjee for the benefit of providing improved coding efficiency. 
As per claim 22, Mukherjee teaches everything as claimed above, see claim 1. In addition, Mukherjee teaches wherein the setting include precision setting ([0088]), a weighting process is applied to the first and second predictors to generate the final predictor for the current block (fig. 7, fig. 10 and abstract, [0124])). Although Mukherjee discloses a weighting process is applied to the first and second predictor to general a final predictor, Mukherjee does not explicitly disclose the weighting process is applied before applying a rounding process, and the rounding process is applied to the final predictor to limit values of the final predictor in a predefined range. 
However, Yu teaches a weighting process is applied before applying a rounding process, and the rounding process is applied to the final predictor to limit values of the value predictor in a predefined range (([0156]; “the interpolated (and possibly weighted) prediction value is rounded, right-shifted, and clipped”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the teachings of Mukherjee  for the benefit of providing improved coding efficiency.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (U.S. Pub. No. 2018/025964 A1) in view of Xu et al., (U.S. Pub. No. 2019/0182502 A1).
As per claim 14, Mukherjee as a whole teaches everything as claimed above, see claim 10. Mukherjee does not explicitly disclose wherein the weighting of each sub-block in the current block depends on a block width of the current block, a block height of the current block, partition direction, sub-block position, sub-block Motion Vector (MV), inter prediction direction, or a combination of thereof. 
However, Xu teaches wherein the weighting of each sub-block in the current block depends upon a block width of the current block, a block height of the current block, partition direction, sub-block position, sub-block motion vector (MV), inter prediction direction, or a combination of thereof (fig. 16, [0143-0145]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mukherjee for the benefit of providing improved image quality and improved coding efficiency.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al., (U.S. Pub. No. 2018/025964 A1) in view of Li et al., (U.S. Pub. No. 2020/0036997 A1; herein referenced as Li’97)
As per claim 25, Mukherjee teaches everything as claimed above, see claim 1. Mukherjee does not explicitly disclose wherein a storage in the memory buffer for said multiple history-based candidates is emptied when a new slice is encountered. 
However, Li’97 teaches wherein a storage in the memory buffer for said multiple-history based candidates is emptied when a new slice is encountered ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li with Mukherjee for the benefit of providing improved coding efficiency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486